Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 & 6 recite “the inclined part”; this limitation lacks antecedent basis and is indefinite because parent claim 1 allows for the inclined part to be included in the leading edges of both long and short blades. While the claims define that the leading edge of each long or short blade, respectively, includes the inclined part that does not preclude the leading edge of each the other of long or short blades from also including the inclined part which makes the subject limitation unclear. 
Claims 5 & 7 depend from one of claims 4 & 6 and inherit all deficiencies of the parent claim.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, & 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170298737 to Kuno.
(a) Regarding claim 1: 
(i) Kuno discloses: 
a turbine wheel (turbine impeller 5) comprising a plurality of long blades (main blade 51) and a plurality of short blades (splitters 52), 
wherein a trailing edge of each short blade (downstream edge of splitters 52 located at Ps, Fig 5) is positioned upstream of a trailing edge of each long blade (downstream edge of main blades 51 located at P2, Fig 5) in an axial direction of the turbine wheel (Figs 3/5), and 
wherein a leading edge of each long blade (upstream edge of main blade 51 located at P1, Fig 5) and a leading edge of each short blade (upstream edge of splitter 52 located at P1, Fig 5) includes an inclined part (leading edges of main blades 51 and splitters 52 decrease from P1 in an upstream axial direction, Fig 5; also shown in Figs 
(b) Regarding claim 2: 
(i) Kuno further discloses wherein the leading edge of each long blade and the leading edge of each short blade each include the inclined part which is inclined so that the distance to the rotational axis of the turbine wheel decreases toward the hub (Figs 3-5).
(c) Regarding claim 3: 
(i) Kuno further discloses wherein: 
when X1 is an intersection between the leading edge of each short blade (see above) and a middle span line (inherent to any blade) formed by a set of middle positions in a span direction of the short blade (Fig 5), 
R1 is a distance between the intersection X1 and the rotational axis of the turbine wheel (Figs 3-5), 
R0 is an outer diameter of the turbine wheel (diameter proximate downstream corner of leading edges, Figs 3-5), and 
D is a distance between the leading edge of the short blade and the trailing edge of the short blade along the middle span line (Figs 3-5), 
the following expression (A) is satisfied:
                        
                            
                                
                                    R
                                    0
                                    -
                                    R
                                    1
                                    +
                                    D
                                
                                
                                    R
                                    0
                                    -
                                    R
                                    1
                                
                            
                            >
                            12.5
                        
                     (see below)
(ii) The Examiner notes that the above expression requires only that the length D greater than 11.5 times the distance R0 – R1, as: 
                
                    
                        
                            
                                
                                    R
                                    0
                                    -
                                    R
                                    1
                                    +
                                    D
                                
                                
                                    R
                                    0
                                    -
                                    R
                                    1
                                
                            
                        
                    
                    =
                     
                    
                        
                            
                                
                                    R
                                    0
                                    -
                                    R
                                    1
                                
                                
                                    R
                                    0
                                    -
                                    R
                                    1
                                
                            
                        
                    
                    +
                     
                    
                        
                            
                                
                                    D
                                
                                
                                    R
                                    0
                                    -
                                    R
                                    1
                                
                            
                        
                    
                    =
                    
                        1
                        +
                         
                        
                            
                                
                                    
                                        D
                                    
                                    
                                        R
                                        0
                                        -
                                        R
                                        1
                                    
                                
                            
                        
                        >
                        12.5
                    
                
            
                
                    1
                    +
                    
                        
                            
                                
                                    D
                                
                                
                                    R
                                    0
                                    -
                                    R
                                    1
                                
                            
                        
                    
                    -
                    1
                    >
                    12.5
                    -
                    1
                    =
                    11.5
                     
                    
                        →
                        
                            y
                            i
                            e
                            l
                            d
                            s
                        
                    
                     
                     
                    
                        
                            
                                
                                    
                                        D
                                    
                                    
                                        R
                                        0
                                        -
                                        R
                                        1
                                    
                                
                            
                        
                        >
                        11.5
                    
                
             
                
                    
                        
                            D
                        
                        
                            
                                
                                    R
                                    0
                                    -
                                    R
                                    1
                                
                            
                        
                    
                    *
                    
                        
                            R
                            0
                            -
                            R
                            1
                        
                    
                    >
                    11.5
                     
                    
                        
                            R
                            0
                            -
                            R
                            1
                        
                    
                     
                    
                        →
                        
                            y
                            i
                            e
                            l
                            d
                            s
                        
                    
                     
                    
                        D
                        >
                        11.5
                         
                        (
                        R
                        0
                        -
                        R
                        1
                        )
                    
                
            
This geometric relationship is reasonably disclosed in Figures 3-5 of Kuno, without the need to actual measurement of the figures, as the distance R0-R1 of Kuno is very small and the length D is many times greater than required to satisfy the expression claimed.  The Examiner further notes this expression would also be inherently satisfied by any turbine wheel wherein the middle span of the short blades at the leading edge has a distance R1 that is approximately equal to R0, i.e. when R0 – R1 ~= 0. 
(d) Regarding claim 8: 
(i) Kuno further discloses a turbine (3) comprising a turbine wheel according to claim 1 (see rejection of claim 1 above).
(e) Regarding claim 9: 
(i) Kuno further discloses a turbocharger (1) comprising a turbine according to claim 8 (see rejection of claim 8 above).

Allowable Subject Matter
Claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is US 20170298737 to Kuno however Kuno does not disclose wherein the leading edge or inclined part of each short blade is positioned on an outer side of the leading edge or inclined part of each long blade nor is there any teaching in the prior art to motivate one of ordinary skill to make such a modification to the disclosure of Kuno.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383.  The examiner can normally be reached on T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN A PRUITT/               Examiner, Art Unit 3745                                                                                                                                                                                         
/BRIAN P WOLCOTT/               Primary Examiner, Art Unit 3745